 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN CHOYCE, Jr.,                               No. 2:19-cv-1478 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    G. HAMPTON, et al.,
15                        Defendants.
16

17           Plaintiff has requested the appointment of counsel. District courts lack authority to

18   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

19   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

20   attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer,

21   935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.

22   1990). When determining whether “exceptional circumstances” exist, the court must consider

23   plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to articulate his

24   claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d

25   965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel).

26   The burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

27   common to most prisoners, such as lack of legal education and limited law library access, do not

28   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.
 1          Having considered the factors under Palmer, the court finds that plaintiff has failed to

 2   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 3   counsel at this time.

 4          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 5   counsel (ECF No. 5) is denied without prejudice.

 6   Dated: August 19, 2019
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14   12/choy1478.31

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
